         Case 5:18-cv-00583-SLP Document 60 Filed 01/21/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

DORRET FRANCIS, ANTHONY
KENNEDY, and CHRISTINE PEARCE,
on behalf of themselves and all others
similarly situated,
Plaintiffs,

v.                                             Case No.: CIV-18-583-SLP

APEX USA, INC.; HOTELMACHER,
LLC, dba HOLIDAY INN EXPRESS;
SONTAG, INC. dba HAMPTON INN
CLINTON; STEAKMACHER, LLC, dba
MONTANA MIKE'S STEAKHOUSE;
SCHUMACHER INVESTMENTS, LLC,
dba WATER ZOO INDOOR WATER
PARK; WALTER SCHUMACHER; and
CAROLYN SCHUMACHER,
Defendants.


          PLAINTIFFS’ CROSS-MOTION FOR PROTECTIVE ORDER

              COME NOW Plaintiffs Dorret Francis, Anthony Kennedy and Christine

Pearce (“Plaintiffs” or “Named Plaintiffs”) respectfully request that the Court deny

Defendant Walter Schumacher’s (“Defendant” or “W. Schumacher”) Motion to Compel

(ECF No. 56) (the “Motion”) and respectfully move this Court to enter a protective order

pursuant to Federal Rule of Civil Procedure 26(c) prohibiting Defendants from inquiring

into (1) the current or former immigration status of the Named Plaintiffs or putative Class

Members, except when employed by Defendants, and (2) the names or locations of the

Named Plaintiffs’ or putative Class Members’ post-Defendant employers. In support

hereof, the Plaintiffs refer to their contemporaneously-filed Memorandum in Opposition
         Case 5:18-cv-00583-SLP Document 60 Filed 01/21/20 Page 2 of 3




to Defendant’s Motion to Compel and in Support of Plaintiffs’ Cross-Motion for

Protective Order.

                              LCvR 37.1 CERTIFICATION

              Pursuant to Fed. R. Civ. P. 26(c) and LCvR 37.1, the undersigned counsel

for the Plaintiffs hereby certifies that counsel for the parties have conferred multiple

times in good faith regarding the relief requested in this motion, including telephonically

on December 16, 2019, and by email on December 6, 2019, December 11, 2019,

December 19, 2019 and December 20, 2019, and counsel for Defendants has indicated

that they are opposed to the relief requested in this motion. The offices of counsel for the

Plaintiffs being located in various locations including Austin, Texas, San Francisco,

California, and Boston, Massachusetts, and the office of counsel for the Defendants being

located in Oklahoma City, Oklahoma, the distance between counsels’ offices renders a

personal conference infeasible.

  Dated: January 21, 2020                   Respectfully Submitted,

                                      By: /s/ Rebecca Eisenbrey

                                           Megan E. Lambert, OBA #33216
                                           AMERICAN CIVIL LIBERTIES UNION
                                           P.O. Box 1626
                                           Oklahoma City, OK 73101
                                           Telephone: (405) 525-3831
                                           Facsimile: (405) 524-2296
                                           Email:      mlambert@acluok.org

                                           Carole Vigne, Pro Hac Vice
                                           George Warner, Pro Hac Vice
                                           LEGAL AID AT WORK
                                           180 Montgomery Street, Suite 600
                                           San Francisco, CA 94104


                                              2
Case 5:18-cv-00583-SLP Document 60 Filed 01/21/20 Page 3 of 3




                           Telephone:   (415) 864-8848
                           Facsimile:   (415) 593-0096
                           Emails:      cvigne@legalaidatwork.org
                                        gwarner@legalaidatwork.org

                           Eben Colby, Pro Hac Vice
                           Catherine Fisher, Pro Hac Vice
                           500 Boylston Street, 23 Floor
                           Boston, MA 02116
                           Telephone: (617) 573-4855
                           Facsimile: (617) 305-4855
                           Emails: Eben.Colby@probonolaw.com
                                     Catherine.Fisher@probonolaw.com

                           Christopher J. Willett, Pro Hac Vice
                           Caitlin Boehne, Pro Hac Vice
                           Rebecca Eisenbrey, Pro Hac Vice
                           EQUAL JUSTICE CENTER
                           510 Congress Ave., Ste. 206
                           Austin, Texas 78704
                           Telephone: (512) 474-0007
                           Facsimile: (512) 474-0008
                           Emails:      cwillett@equaljusticecenter.org
                                        cboehne@equaljusticecenter.org
                                        reisenbrey@equaljusticecenter.org

                           Attorneys for Plaintiffs and the Proposed Class




                              3
